*310Chief Justice McAvam charged the jury that if the marshal had put the plaintiff’s property upon the sidewalk there would have been no cause of action against the landlord, no matter what became of the goods afterward, because they were removed by act of the law. But the landlord did not do this. He kindly took the property into his cellar, and thereby became what the law terms a gratuitous bailee. The plaintiff was not obliged to pay the landlord anything for taking care of her goods, for she never requested Mm to take care of them. The law gives the landlord no lien on his tenant’s goods for rent or such like charges, so that the landlord, by refusing to give up the goods unless certain illegal conditions which he imposed were complied with, committed an act which amounted m law to a conversion of the property, and made the landlord hable for its value.
The jury awarded the plaintiff $85.